Citation Nr: 0833627	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  96-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine arthritis and degenerative disc disease.

2.  Entitlement to an evaluation in excess of 0 percent for 
arthritis of the left foot status post callus surgery, prior 
to November 6, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left foot status post callus surgery, 
effective November 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The veteran had active military service from July 1964 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an evaluation in excess of 10 percent 
for arthritis of the lumbar spine and 0 percent for arthritis 
of the left foot.  In September 2003, the RO granted an 
increased rating of 20 percent for the lumbar spine arthritis 
inclusive of disc degeneration, effective January 31, 1995, 
which is the date of the increased rating claim.  

The claims file was transferred to the RO in Seattle, 
Washington, which granted an increased rating of 10 percent 
for arthritis of the left foot status post callus surgery in 
a May 2008 rating decision, effective November 6, 2007, and 
denied any further increase for the spine.  The veteran has 
not indicated that he is satisfied with these ratings.  Thus, 
these claims are still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  It appears that the Atlanta RO is still the 
agency of original jurisdiction.

The Board remanded this case for additional development in 
May 2004 and November 2006.  The requested development was 
accomplished.

The RO in Seattle readjudicated the increased rating claims 
in a May 2008 rating decision based on new evidence.  The 
Appeals Management Center then readjudicated the increased 
rating claim for only the lumbar spine in a May 2008 
supplemental statement of the case.  As both claims were 
readjudicated after receipt of new evidence, these claims are 
both properly before the Board.


FINDINGS OF FACT

1.  The lumbar spine disability is manifested by findings of 
degenerative disc disease and degenerative arthritis, forward 
flexion most severely limited to 50 degrees and extension 
most severely limited to 10 degrees with pain, and additional 
functional impairment due to pain, with no objective 
neurological or sensory findings of radiculopathy to the 
lower extremities.

2.  Throughout the course of the appeal, the medical evidence 
has shown mild subluxation of the proximal interphalangeal 
joint of the third toe on the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine arthritis and degenerative disc disease are 
not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5293 (effective prior 
to September 23, 2002 & September 26, 2003), 5003-5243 
(2007).

2.  The criteria for an evaluation of 10 percent, but no 
higher, for arthritis of the left foot status post callus 
surgery have been met from January 31, 1995. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5283, 5284 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left foot status post callus surgery 
from November 6, 2007 have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5283, 5284 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2004, 
January 2007, and April 2007.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in 
supplemental statements of the case dated from February 2006 
to May 2008, following the provision of these notices.  No 
prejudice is shown as a result of the untimely notification.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the letters collectively noted the general criteria for 
an increased rating in terms of the effect on employment and 
daily life, none of the notice letters included all of the 
relevant rating criteria for rating the spine or left foot.  
Thus, VA's duty to notify the veteran of the information and 
evidence necessary to substantiate those claims has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claims.  Id., Vazquez-Flores, 22 Vet. App. at 46.  
Specifically, a review of the appellant's statements dated 
from 1995 to 2006 discussed how the veteran's back and left 
foot disabilities affect his daily life.  The veteran further 
reported on the numerous VA examination reports how he felt 
his disabilities affected his employment and daily life and 
addressed some of the criteria necessary for increased 
ratings for these disabilities.  The veteran's representative 
cited to 38 C.F.R. Part 4 in August 2006.  These actions by 
the veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.  The veteran's representative also is presumed to 
have basic knowledge of VA law and to have imparted this 
knowledge to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claims, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Lumbar spine disability

The RO granted service connection for a lumbar spine 
disability in December 1984 assigning a 10 percent 
evaluation, effective August 1, 1984.  This rating was 
confirmed by the Board in March 1986 and the RO in December 
1992.  

The veteran filed an increased rating claim in January 1995.  
In September 2003, the RO granted an increased rating of 20 
percent for the lumbar spine disability, effective January 
31, 1995.  The veteran has indicated that he is not satisfied 
with this rating.

The schedule for ratings of the lumbar spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the 
schedular criteria for evaluation of the lumbar spine were 
changed effective September 23, 2002 and September 26, 2003.  
The veteran was provided a copy of the revised criteria and 
the opportunity to submit pertinent evidence and/or argument 
in September 2003 and November 2003 supplemental statements 
of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  The "old" rating criteria for the lumbar spine may 
be applied for the entire period of the claim while the 
"new" criteria may be applied only from the effective date 
of the regulatory change.


Lumbar spine rating under the "old" rating criteria

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent disability rating.  In order to get the 
next higher rating of 40 percent, the evidence must show 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (effective prior 
to September 23, 2002).

An April 1996 VA medical record shows complaints of mild to 
moderate low back pain increasing in intensity recently and 
radiating to the buttock area; this was relieved by 
Ibuprofen.  A May 1996 computed tomography (CT) scan of the 
lumbar spine shows mild diffuse disk bulging at L4-5 and L5-
S1, and slight flattening of the adjacent thecal sac at the 
L5-S1 level.  A June 1996 VA examination report shows 
complaints of constant pain in the lower back with no relief 
from medication.  The veteran indicated that he had increased 
stiffness with prolonged sitting and standing and increased 
pain with prolonged walking.  A June 1996 VA x-ray 
examination report shows mild spondylosis of the lumbar spine 
with borderline narrowing of the posterior disk space at L5-
S1; and some deformity and sclerotic change involving the 
anterior cortical margin of L3 suggestive of an old injury.  
In August 1996, a VA medical record shows an assessment of 
degenerative joint disease in the facet joint L-5 area.  A 
January 1997 VA outpatient treatment report shows an 
assessment of chronic low back pain, secondary to 
degenerative arthritis and a bulging disc at L4-5 and L5-S1.  

A March 1999 VA examination report shows complaints of muscle 
spasms and pain/soreness in the back.  There was increased 
pain and spasm in the back with physical exertion but he 
denied any numbness or tingling in the feet.  There was no 
lower extremity weakness or bowel or bladder dysfunction.  
The impression was lumbosacral spine condition; history most 
consistent with degenerative disk disease and degenerative 
changes.  His examination was slightly abnormal indicating 
that he might also have S1 nerve root irritation.  The x-ray 
examination report showed discogenic change at L3 as 
described.

An April 2001 VA x-ray examination report shows mild 
degenerative changes at multiple levels.  In May 2001, a VA 
CT scan shows mild degenerative facet joint arthropathy and 
possible broad-based central disc herniation at L5-S1.  A May 
2001 private physical therapy record shows negative straight 
leg raising bilaterally and some mild lumbar paravertebral 
tenderness.  He had good strength and normal sensation 
throughout the lower extremities and deep tendon reflexes 
were 2+ and equal bilaterally.  A March 2002 VA outpatient 
treatment record shows a complaint of low back pain with 
radiculopathy.  An October 2002 VA medical record notes low 
back pain and osteoarthritis limiting the veteran's ability 
to stand, ambulate, or sit for long periods of time.

An October 2003 VA examination report shows complaints of 
progressively worsening pain in the back.  Most of the pain 
for approximately the last 10 years had been with prolonged 
sitting and standing.  He also had morning stiffness and pain 
with lifting.  He denied any bowel or bladder problems and 
did not use a brace or cane.  He had one or two flare-ups per 
year with increased pain resulting in inability for work or 
activities.  He denied any radiating pain past his knees and 
denied any falls, unsteadiness, or bowel or bladder 
dysfunction.  On physical examination, there was no pain on 
repetitive motion, forward flexion, extension, or lateral 
rotation.  He had a negative straight leg raise in the left 
and right lower extremities.  He had 1+ patellar and Achilles 
reflexes and was neurovascularly intact.  Sensation was 
intact in the left and right lower extremities.  An August 
2001 magnetic resonance imaging (MRI) report was noted to 
show a central and right paramedian disk extrusion at L5-S1 
with disk material in contact with the right S1 nerve root.  
He also had a left lateral disk protrusion at L4-L5 without 
neural foraminal stenosis and no spinal canal stenosis.  The 
impression was degenerative disk disease.  The examiner 
believed that the veteran had some limitation with his 
activity due to the history of chronic back pain, but did not 
have any neurologic impairment.  There was no radiating pain, 
bowel, or bladder dysfunction; nor did the veteran have any 
limitation in his movement.  

In November 2003, an addendum to this report notes x-ray 
findings of degenerative disk changes at L1-L2, L2-L3.  There 
was no neurologic impairment and no impairment of the 
peripheral nerves as stated in the physical examination.  The 
veteran had some limitation with activity and impairment in 
prolonged sitting or standing, bending, or stooping.  The 
examiner did not believe the veteran was functionally 
impaired from this.  He did not have any noted peripheral 
neuropathy or radicular findings from his degenerative disk 
disease, as he had a negative straight leg raise and 5/5 left 
and right lower extremity quadriceps, tibialis anterior, 
extensor hallucis longus, peroneals, and gastrocnemius-
soleus, which covered all myotomes.  He also was intact to 
light touch, left and right lower extremities.  He had no 
clonus or Babinski and no abnormal deep tendon reflexes.

Private medical records dated from November 2003 to December 
2003 note findings of back pain with radiculopathy and 
degenerative joint disease in the lumbar spine.

An August 2005 VA examination report shows complaints of back 
pain and problems getting up and down.  He had been having no 
episodes of incapacitation.  His flare-ups are perhaps three 
times a week and treated conservatively.  On physical 
examination, the strength was normal and deep tendon reflexes 
were symmetrical.  There was no bowel or bladder dysfunction.

A November 2007 VA examination report shows no history of 
hospitalization or surgery for the spine.  The veteran had a 
history of fatigue, decreased motion, weakness, spasms, and 
pain in the lower lumbar area; these symptoms did not 
radiate.  Onset of pain occurred with sitting or standing in 
one position for prolonged periods of time.  He experienced 
severe flare-ups two to three times a week lasting for 10 to 
15 minutes.  He could walk for about 60 feet before his back 
began to hurt; he had no history of unsteady gait or falls.  
On objective evaluation of the muscles of the spine, there 
were no spasms, atrophy, guarding, or weakness.  There was 
pain with motion and tenderness; but this was not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  Sensory examination in the lower extremities showed 
2/2 bilaterally to vibration, pain, and light touch.  There 
were no locations of abnormal sensation.  Reflexes in the 
bilateral lower extremities were normal.  

The medical evidence of record does not show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  The veteran has mild diffuse disk 
bulging at L4-5 and L5-S1, and slight flattening of the 
adjacent thecal sac at the L5-S1 level.  He also has mild to 
moderate low back pain increasing in intensity with prolonged 
standing or walking and subjective complaints of spasms.  
There are some findings of radiating pain to the lower 
extremities, but other than a March 1999 VA examination 
report, which noted possible S1 nerve root irritation, 
sensory and neurological examinations were normal and there 
was no lower extremity weakness or bowel or bladder 
dysfunction.  These findings do not rise to the level of a 40 
percent evaluation for intervertebral disc syndrome.

The veteran also is not entitled to an evaluation higher than 
20 percent under other diagnostic codes that were effective 
prior to September 23, 2002.  

Ten percent is the highest schedular rating available for 
limitation of motion due to arthritis under DC 5003.

The medical evidence does not show severe limitation of 
motion of the lumbar spine under 38 C.F.R. § 4.71a, DC 5292.  
A June 1996 VA examination report shows forward flexion to 
approximately 60 degrees and backward extension to 
approximately 10 degrees.  A March 1999 VA examination report 
shows full range of motion in the lumbosacral spine.  A May 
2001 private medical record also notes full range of motion 
of the lumbar spine.  In October 2003, a VA examination 
report shows forward flexion in the lumbar spine to 90 
degrees and extension to 25 degrees.  There was no pain on 
repetitive movement.  An August 2005 VA examination report 
shows forward flexion in the lumbar spine was to 50 degrees 
and extension was to 15 degrees, at which points he could go 
no further due to pain.  This was repeated five times and 
revealed approximately the same range of motion with 
increasing pain with each subsequent repetition.  A November 
2007 VA examination report shows flexion to 85 degrees; pain 
began at 50 degrees.  Extension was to 30 degrees with pain 
beginning at 30 degrees.  There was no additional motion loss 
on repetitive use.  At most, limitation of extension was to 
10 degrees and flexion to 50 degrees with pain.  While some 
findings are more severe than others, the evidence does not 
support the next higher 40 percent evaluation under DC 5292.

The medical evidence also does not support the criteria for 
severe lumbosacral strain under DC 5295.  A 40 percent rating 
is assigned for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

An April 1996 VA medical record and a private May 2001 
physical therapy record show findings of lumbar strain.  The 
record also shows marked limitation of forward bending in 
standing position and loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space.  As noted, however, the veteran's low back pain is 
mild to moderate in intensity and objective evaluation is 
more consistent with intervertebral disc syndrome than lumbar 
strain.  A May 1996 CT scan of the lumbar spine shows mild 
diffuse disk bulging at L4-5 and L5-S1, and slight flattening 
of the adjacent thecal sac at the L5-S1 level. A March 1999 
VA examination report shows an impression of lumbosacral 
spine condition, history most consistent with degenerative 
disk disease and degenerative changes.  A May 2001 CT scan 
shows mild degenerative facet joint arthropathy, and possible 
broad-based central disc herniation at L5-S1.  An August 2001 
MRI report shows an impression of degenerative disk disease.  
In November 2003, an addendum to this report also notes x-ray 
findings of degenerative disk changes at L1-L2, L2-L3.   In 
addition, the evidence shows no findings of listing of the 
whole spine to the opposite side or abnormal movement in the 
spine on forced motion.  

The medical evidence shows no ankylosis in the lumbar spine 
or complete bony fixation; thus ratings under DC 5289 and 
5286 do not apply.  DC 5285 also does not apply, as the 
record shows no residuals of fracture to the vertebra.  


Lumbar spine rating under the "new" rating criteria

A new rating formula for intervertebral disc syndrome became 
effective September 23, 2002, and a new rating formula for 
the spine became effective on September 26, 2003.  The rating 
formula for intervertebral disc syndrome effective September 
23, 2002, did not substantively change as a result of the 
September 26, 2003 change to the regulations.

Under the new rating formula, intervertebral disc syndrome 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  The 
rating criteria for intervertebral disc syndrome previously 
changed effective September 23, 2002.  On September 26, 2003, 
aside from changing DC 5293 to DC 5243, the criteria for 
rating intervertebral disc syndrome remained essentially 
unchanged after the September 26, 2003 amendment.  See DC 
5293 (2002 & 2003); DC 5243 (2007).

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.

The medical evidence does not show incapacitating episodes 
lasting four weeks or more.  An October 2003 VA examination 
report shows one or two flare-ups per year with increased 
pain resulting in an inability for work or activities.  An 
August 2005 VA examination report shows no episodes of 
incapacitation; his flare-ups are perhaps three times a week 
and treated conservatively.  A November 2007 VA examination 
report shows no history of hospitalization or surgery for the 
spine.  Thus, a rating higher than 20 percent does not apply 
for intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2007)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  

The medical evidence shows that forward flexion of the lumbar 
spine was most severely limited to 50 degrees and there are 
no findings of ankylosis in the lumbar spine.  Therefore, a 
higher rating under the general rating formula for the spine 
is not warranted.  

The medical evidence also does not support any separate 
neurological rating related to the lumbar spine disability.  
As previously discussed, the medical evidence from October 
2003 to November 2007 shows no bowel or bladder problems or 
complaints of radiating pain past his knees.  The October 
2003 VA examiner specifically stated that the veteran did not 
have any neurologic impairment.  The November 2003 VA 
addendum to the October 2003 report also shows no peripheral 
neuropathy or radicular findings from his degenerative disk 
disease.  While private medical records dated from November 
2003 to December 2003 note findings of back pain with 
radiculopathy, VA medical records in 2005 and 2007 continue 
to show normal sensory and reflex examinations in the lower 
extremities.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and stiffness in 
the lower back that affects his ability to do physical 
activities.  Any functional impairment in the low back, 
however, already has been considered by the 20 percent rating 
assigned.  An August 2005 VA examination report shows no 
evidence of lack of endurance, fatigability, or 
incoordination.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The record shows that the veteran 
cannot sit or stand for prolonged periods of time without 
pain.  A March 1999 VA examination report notes the veteran 
worked as an inventory manager.  An October 2002 security 
prescription form notes that the veteran is not to be 
required to do imposed sitting, standing, or walking for more 
than 30 minutes at a time without being to able to change 
positions or sit down due to his lumbar disc disease.  An 
August 2005 VA medical record shows the veteran had some 
problems with getting up and down at work but otherwise 
stayed on the job.  November 2007 VA examination reports note 
that the veteran is not employed due to retirement and there 
is no indication that this is due to the lumbar spine.  There 
is no evidence of marked interference with employment solely 
due to the lumbar spine disability.  The evidence also does 
not show any frequent periods of hospitalization due to the 
lumbar spine disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The level of impairment in the lumbar spine has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 20 percent 
rating.  Therefore, any application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claim for lumbar spine arthritis and degenerative disc 
disease; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Left foot disability

The RO granted service connection for a left foot disability 
status post callus surgery in December 1984, assigning a 0 
percent evaluation, effective August 1, 1984.  This rating 
was confirmed by the Board in March 1986 and the RO in 
December 1992.  
 
The veteran filed an increased rating claim in January 1995.  
The RO initially denied the claim, but in May 2008, granted 
an increased rating of 10 percent for arthritis of the left 
foot, status post callus surgery, effective November 6, 2007.  
The veteran has not indicated that he is satisfied with this 
rating.

The veteran's left foot disability originally was rated under 
38 C.F.R. § 4.71a, DC 5284 for other injuries of the foot.  
Presently, the left foot disability is evaluated under 
38 C.F.R. § 4.71a, DC's 5003 (for degenerative arthritis) and 
5283 (for malunion or nonunion of the tarsal or metatarsal 
bones).  Each diagnostic code will be considered in 
determining whether a higher rating is warranted.

It is worth noting that the veteran also is separately rated 
for symptoms associated with diabetes mellitus in the left 
lower extremity.  This impairment will not be evaluated 
below.

Under DC 5284 moderate injuries of the foot are rated as 10 
percent disabling.  Moderately severe injuries of the foot 
are rated as 20 percent disabling.  Severe injuries of the 
foot are rated as 30 percent disabling.  

A 10 percent evaluation is warranted under DC 5283 for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  A 20 percent evaluation is warranted for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  A 30 percent evaluation is warranted for severe 
malunion or nonunion of the tarsal or metatarsal bones.  DC 
5283.

Note: With actual loss of use of the foot under DC's 5284 or 
5283, rate 40 percent.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 

A May 1996 VA examination report shows a scar on the left 
foot proximal to the third toe and an overlapping of the left 
third toe.  There was no circulatory deficit.  X-ray 
examination in June 1996 revealed probable old injury 
involving the head and neck of the proximal phalanx of the 
third toe with a mild subluxation of the proximal 
interphalangeal joint of the third toe.
 
A March 1999 VA examination report shows the veteran's 
primary complaint was that he was unable to wear leather 
shoes due to the top rubbing against the third toe; 
currently, he wore only soft tennis shoes.  On physical 
examination, there was a striatal third toe over the fourth 
toe.  An anterior scar was also noted on top of this toe that 
indicated that the surgery performed was probably not done 
for removal of a plantar wart but most likely done to remove 
a bone spur.  X-ray examination revealed significant 
destruction of the proximal interphalangeal joint of the 
middle toe with osteophyte formation.  As this was the only 
joint involved it might be due to a prior infection or prior 
trauma; there was no soft tissue swelling or evidence of 
osteolysis.  The impression was osteoarthritis changes at the 
proximal interphalangeal joint of the middle toe as 
described; this was unique in that it was the only joint 
involved.  There was significant joint derangement with no 
bone destruction and significant osteophyte formation.  It 
was likely due to either a prior infection or, more likely, 
due to trauma.

An August 2005 VA examination report shows notable rotation 
of the third toe over the top of the fourth toe.  Standing 
and pushing off was normal and the gait was normal.  His 
Achilles tracted normally and he bore weight normally.  The 
area of the third and fourth toe was not tender to palpation.  
Putting pressure on the plantar metatarsal heads caused the 
third toe to release and come down somewhat.  There were no 
other areas of abnormality noted.  X-ray findings showed 
degenerative changes and deformity of the proximal 
interphalangeal joint of the middle toe with deformity of the 
distal end of the proximal phalanx of the middle toe, which 
might be secondary to old trauma, though clinical correlation 
was suggested.  Kneel positioning of the keloid on the talar 
bone might be positional or secondary to subluxation.

In November 2007, a VA examination report shows that the 
claims file was reviewed.  The veteran had been hospitalized 
and had foot surgery of the left foot in the 1970's to remove 
a portion of bone.  On physical examination, the veteran had 
limited range of motion of the toes.  Dorsiflexion was 
limited to 10 degrees and plantar flexion to 20 degrees due 
to arthritis of the toes with pain and fatigue near the end 
of the range of motion.  X-rays revealed hammertoe 
deformities and subluxation of the metatarsophalangeal joints 
of the bilateral feet.  The diagnosis was degenerative joint 
disease of the tarsal joints bilaterally.

The medical evidence of record supports the criteria for a 10 
percent evaluation under DC 5283 for moderate malunion or 
nonunion of the tarsal or metatarsal bones.  A May 1996 VA 
medical record notes mild subluxation of the proximal 
interphalangeal joint of the third toe.  An August 2005 VA 
medical record shows that positioning of the keloid on the 
talar bone might be positional or secondary to subluxation.  
In November 2007, x-rays revealed subluxation of the 
metatarsophalangeal joints.  As subluxation has been shown 
throughout the course of the appeal, the effective date of 
the 10 percent rating should be the date of the claim; 
January 31, 1995.

A rating higher than 10 percent does not apply for the left 
foot disability.  The evidence does not show moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones, or moderately severe injury to the left foot.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has functional impairment due to pain and fatigue in 
the left foot.  This, however, already has been considered by 
the 10 rating assigned.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The November 2007 VA examination 
report notes that the veteran is retired and there is no 
indication this was due to his left foot disability.  There 
is no evidence of marked interference with employment solely 
due to the left foot disability.  The evidence also does not 
show any frequent periods of hospitalization due to the left 
foot disability.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The level of impairment in the left foot status post callus 
surgery has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, any 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increased rating of 10 percent for the left foot 
disability status post callus surgery has been assigned, 
effective January 31, 1995.  In consideration of any further 
increase, the preponderance of the evidence is against the 
increased rating claim for the left foot disability; there is 
no doubt to be resolved; and no further increase is 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine arthritis and degenerative disc disease is 
denied.

Entitlement to an evaluation of 10 percent, but no higher, is 
granted for arthritis of the left foot status post callus 
surgery, effective January 31, 1995, subject to the rules and 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left foot status post callus surgery, 
effective November 6, 2007, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


